Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered February 3, 1978, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. This appeal also brings up for review the denial, after a hearing, of the defendant’s motion to suppress certain evidence. Judgment affirmed. We note that in his brief the defendant specifically states that the "Miranda issue is not being raised on appeal”, and that he seeks "the suppression of his statements on the ground that they were the immediate causal outgrowth of the illegal search”. We find that the search was not illegal. Rabin, J. P., Gulotta, Shapiro and Mangano, JJ., concur.